Citation Nr: 1743741	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-30 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for tinea versicolor, to include on an extraschedular basis.

2.  Entitlement to a disability rating higher than 10 percent prior to April 15, 2013 and higher than 30 percent thereafter, for left knee degenerative joint disease (DJD), to include on an extraschedular basis.

3.  Entitlement to a disability rating higher than 10 percent prior to April 15, 2013, and higher than 20 percent thereafter, for left knee instability, to include on an extraschedular basis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



ORDER

Entitlement to a rating in excess of 30 percent for tinea versicolor is denied.


FINDING OF FACT

The Veteran's total body or exposed body areas affected by his skin disability was not more than 40 percent; nor did the Veteran ever use any systemic or topical corticosteroid or other immunosuppressive drugs to treat his skin disability at any time during the appeal period.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for tinea versicolor are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7899-7806 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from September 1972 to November 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which decision was in part a reconsideration of a July 2007 rating decision denying increased evaluations for the skin and left knee disabilities currently on appeal.  In an October 2014 decision, the Board, in pertinent part, granted the Veteran a 30 percent rating for tinea versicolor for the period prior to March 27, 2008, and a 30 percent rating for left knee degenerative joint disease from April 15, 2013, but otherwise denied the claims for increase. 

The Veteran appealed the Board's determination to the United States Court of Appeals for Veterans Claims (Court), and in April 2015, the Veteran's representative and VA's General Counsel filed a Joint Motion to Vacate and Remand the October 2014 decision.  The Court granted the Joint Motion in April 2015.  The basis for the joint motion included the Board's failure to provide adequate reasons and bases for its determination that referral of the Veteran's case for extra-schedular consideration was not warranted.  The Joint Motion specifically noted that the parties did not wish to disturb the Board's award of a 30 percent rating for tinea versicolor for the period prior to March 27, 2008, a 30 percent rating for left knee DJD for the period beginning April 15, 2013, or the remanded issue regarding entitlement to TDIU.  

Most recently, in June 2015, the Board remanded these matters for further evidentiary development.  Significantly, the Board found that completion of the development set forth in the October 2014 remand of the Veteran's claim for entitlement to a TDIU must be completed prior to adjudication of the issues of entitlement to the Veteran's claims for increase currently on appeal, including on an extraschedular basis, as any development affecting the TDIU issue may have had an impact on the complete picture of the Veteran's service-connected left knee and skin disabilities and their effect on his employability as it pertains to extraschedular consideration.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's service-connected tinea versicolor has been assigned a 30 percent evaluation throughout the appeal period.  That disability evaluation is assigned under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806, infections of the skin rated as analogous to dermatitis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2016).

The Board notes that two amendments were made to the criteria for rating the skin, effective August 30, 2002, and October 23, 2008.  67 Fed. Reg. 49,596 (July 31, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7833 (2002); 73 Fed. Reg. 54,708 (September 23, 2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2016).  Generally, in a claim for an increased rating, the Board considers both the former and current schedular criteria where the rating criteria are amended during the course of an appeal.  However, the amendments to the rating criteria in 2002 occurred before the Veteran filed this increased rating claim.  It is further observed that the later regulatory changes apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As the claim which is the subject of this appeal was filed in June 2006, the older criteria apply.  73 Fed. Reg. 54708  (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 (2009)).  This is, however, a distinction without a difference, as the criteria under the applicable Diagnostic Codes, 7806 and 7813, are the same in substance before and after the amendment of the section.

Diagnostic Code 7813 applies to all forms of dermatophytosis (ringworm), including of body, tinea corpus; of head, tinea capitis; of feet, tinea pedia; of beard area, tinea barbae; of nails, tinea unguium. The rating criteria for Diagnostic Code 7813 specifically states to "[r]ate as disfigurement of the head, face, or neck, scars, or dermatitis, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2016).  It specifically cites to Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, and 7806.  As there is no indication of scarring associated with the skin condition, and the primary areas involved are on the trunk and not the head, Code 7806 is deemed the most appropriate.

Under Diagnostic Code 7806, a 10 percent rating is assigned for eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned for eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Diagnostic Code 7806 also allows for ratings under Codes 7800 through 7805 for disfigurement of the head, face, or neck or scars, depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

Based on the evidence of record, the Board finds the evidence does not support the assignment of a rating higher than 30 percent for tinea versicolor for any period during this appeal as the evidence does not show that more than 40 percent of the entire body or exposed areas were affected.

In an October 2010 rating decision, the RO determined that a 30 percent evaluation was warranted for tinea versicolor effective from March 27, 2008, based on the Veteran's estimates that 70 to 80 percent of his body was covered by the rash at times, and clinical findings regarding what areas of the body are typically affected by the rash, viewed in light of the "Rule of Nines."  This Rule is a generally accepted triage tool used by medical professionals to estimate the percentage of the body surface area involved with rashes or burns; it divides the body into 10 areas equating to about 9 percent of the body area.  For example, the palm of the hand is about 1 percent, while the arm as a whole in 9 percent.  The RO determined that the areas identified as involved by the Veteran and the examiner (back, chest, forearms, groin) added up to greater than 20 percent of the total body area.  The RO accepted that the Veteran was competent to identify body parts affected, though it did not accept his estimate of the area, instead relying on the more objective standard when accounting for the extent of involvement at flare-up.

However, review of the claims file reveals that at the June 2007 examination, the Veteran made very similar, nearly identical reports regarding the extent of the rash.   The back, chest, groin and forearms were involved at that time as well.  While it is true that the June 2007 examiner provided very clear measurements of the contemporaneous extent of the rash, the reasoning applied by the RO considers, correctly, the extent involved with flare-ups.

Since 2008, the Veteran has consistently reported, and doctors have corroborated, that his condition is very well controlled.  Flare-ups still occur, but are noted to be far less extensive than previously.  They have not been shown to involve more than 40 percent of the body, and the involvement of exposed areas is and has been minimal. 

Additionally, while the Veteran began to use systemic medication in October 2008, the use of such has not been constant or near constant.  The various courses of medication last for only a total of 60 days or so over each 12 month period.   Moreover, the drugs used are not corticosteroids or immunosuppressive.

Finally and furthermore, during the Veteran's most recent December 2014 VA examination, he denied having been treated with oral or topical medications in the past 12 months for any skin condition.  He further denied any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The Veteran did not have any scarring or disfigurement of the head, face or neck.  Physical examination revealed that the Veteran's skin was clear of any skin lesions.  The examiner stated that tinea versicolor was not present upon current examination.

There is no evidence that condition requires constant or near-constant systemic therapy during any 12-month period during the appeal period.  Moreover, as indicated above, there is no evidence that more than 40 percent of the Veteran's entire body or exposed areas are affected by tinea versicolor.  Thus, a rating in excess of 30 percent is not warranted under Diagnostic Code 7806.   

Nor is an increased rating warranted under Diagnostic Codes 7800 through 7805.   The Veteran's skin disability has not caused scarring or disfigurement to the head, face or neck, rendering Diagnostic Code 7800 inapplicable.  The only other Diagnostic Code offering a rating in excess of 30 percent is Diagnostic Code 7801. However, that code rates scars that are deep (associated with underlying soft tissue damage) and non-linear in an area greater than 144 square inches.  The Veteran's tinea versicolor has not resulted in any deep scars, let alone non-linear deep scars in an area greater than 144 square inches.  Thus, employment of alternative diagnostic codes does not avail the Veteran.

The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Board finds that the Veteran's lay evidence is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disability based on objective data coupled with the lay complaints.  For example, the medical evidence is more probative as to the type of treatment the Veteran has received for his tinea versicolor and shows that his disability was not treated with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive medications.   A VA examiner has the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  In addition, their reports provide sufficient information to allow the Board to apply the schedular criteria.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

The evidence of record amply demonstrates improvement, not worsening, of tinea versicolor.  The disability picture presented in no way approximates the criteria for an increased 60 percent evaluation.  There is no doubt to be resolved; an evaluation in excess of 30 percent for tinea versicolor is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1) (2016).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321 is a three-step inquiry. 

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the Board has carefully compared the level of severity and symptomatology, to include complaints of being hot and itchy, of the Veteran's skin disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, the total body and exposed body areas affected by his skin condition, the types of treatment he uses, as well as whether there is any disfigurement of his head, face and neck as a result of his skin disability have been addressed.  Moreover, there is no showing of any hospitalizations, nor does the Veteran report or the evidence show that the skin disability impacted employment; his employment-related allegations focused on his orthopedic conditions.  The Veteran has not indicated that there are any further symptoms associated with his skin disability which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful in identifying any.  For these reasons, as the rating schedule is adequate to evaluate the skin disability, referral for extraschedular consideration is not in order.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Thus, the Board finds the schedular rating criteria contemplate the Veteran's symptoms of tinea versicolor and has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. §3.321 (b) (1) is not warranted.

REMAND
      
Left Knee

The Veteran has been provided multiple VA examinations to evaluate the nature and severity of the service-connected left knee disability throughout the claims period, in June 2007, March 2008, June 2010, April 2013, and December 2014.  However, a thorough review of the examinations of record shows that all of the VA examinations of record are inadequate as the VA examinations of the Veteran's left knee disability does not include range of motion testing results required by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App 158 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that new VA examinations are required.  

TDIU

Finally, the Board notes that the matter of entitlement to a TDIU must be deferred as it is inextricably intertwined with the claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the claims file.

2. Schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  The left knee should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3. Following any additional indicated development, the AOJ should readjudicate the claim remaining on appeal, to include entitlement to a TDIU, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  Disabled American Veterans 


Department of Veterans Affairs


